                        IN THE UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF NORTH CAROLINA
                                STATESVILLE DIVISION
                                 No.: 5:15-CV-0066-FDW

 MARSHALL LEE BROWN, JR.,                 )
                                          )
                               Plaintiff, )
                                          )                 LEGAL MEMORANDUM
     v.                                   )               SUPPORTING DEFENDANTS’
                                          )             SUMMARY JUDGMENT MOTION
 GEORGE T. SOLOMON, et. al.,              )                  Rule 56(e), Fed. R. Civ. P.
                                          )                       Local Rule 7.1
                             Defendants. )

       NOW COME Defendants George T. Solomon (“Defendant Solomon”), Betty Brown

(“Defendant Brown”), Swindell Edwards (“Defendant Edwards”), Daniel Redding (“Defendant

Redding”), Susan White (“Defendant White”) and Kenneth Beaver (“Defendant Beaver”)

(collectively, “Defendants”), through counsel having moved for summary judgment, this

memorandum of law supports the motion.

                                 STATEMENT OF THE CASE

       On 27 May 2015 Plaintiff, an inmate in the custody of the North Carolina Department of

Public Safety, Division of Adult Correction and Juvenile Justice (“NCDPS”), proceeding pro se

filed a Complaint against Defendants alleging that up until mid-2014 Jehovah’s Witness inmates

confined at Alexander Correctional Institution (“Alexander”) were provided separate faith services

that included classes once a week on Sundays in the Chapel library, a special annual celebration

of Christ’s death on 14 April 2014, and a religious faith worship service and lecture on 6 April

2014. Plaintiff further alleged that Defendant Redding refused to reinstate the separate services.

Plaintiff requested his Complaint that Jehovah’s Witness be considered separate and apart from

the Christian/Protestant Religions since they do not believe in the holy trinity among other things.

[D.E. 1.]    Plaintiff asserted these claims under the First Amendment’s Free Exercise and




            Case 5:15-cv-00066-MR Document 39 Filed 10/29/18 Page 1 of 23
Establishment Clauses, the Fourteenth Amendment and the Religious Land Use and

Institutionalized Persons Act of 2000 (“RLUIPA”), 42 U.S.C. § 2000cc et. seq., against the

Defendants in their individual and official capacities. [D.E. 1.]

       This Court conducted its frivolity review and allowed Plaintiff’s RLUIPA and First

Amendment claims to proceed as against Defendants. [D.E. 7] On 8 December 2017 Defendants

filed a motion to dismiss for insufficient service of process and lack of personal jurisdiction. [D.E.

11.] By an Order filed 16 January2018, this Court granted in part and denied in part Defendants’

motion and ordered the Marshal to use reasonable efforts to obtain personal service on Defendants

Redding, Edwards, Brown, Solomon, and White. [D.E. 16.]

       In Order filed February 2018, this Court granted Defendants’ motion and extended the time

for them or Answer or otherwise plead until 2 April 2018. [D.E. 27.] Defendants answered

Plaintiff’s Complaint on 2 April 2018. [D.E. 29.] This Court set deadlines in its 4 April 2018

Pretrial Order and Case Management Plan that dispositive motions be filed no later than 33 August

2018. [D.E. 30.] By an Order filed 7 September 2018, this Court granted in part and denied in

part Defendants’ motion and extended the time to file dispositive motions until 28 September 2018.

[D.E. 33.] By an Order filed 26 September 2018, this Court granted Defendants’ motion and

extended the time to file dispositive motions until 25 October 2018. [D.E. 35.] By an Order filed

23 October 2018, this Court granted Defendants’ motion and extended the time to file dispositive

motions until 29 October 2018. [D.E. 37.]

       This Memorandum of Law supports the summary judgment motion of Defendants filed

herewith. Further, the duly-executed affidavits of Defendant Redding, with attached Exhibits A –

F, Defendant Edwards, and Defendant Brown, and Exhibit 1 - Allen v. South Carolina Dep’t of

Correction, C.A. No. 3:10-939-HMH-JRM, 2012 U.S. Dist. LEXIS 65424, 2012 WL 1655295
                                                  2




          Case 5:15-cv-00066-MR Document 39 Filed 10/29/18 Page 2 of 23
(D.S.C. May 10, 2012), adopting Report and Recommendation reported at 2012 U.S. Dist. LEXIS

66018, 2012 WL 1655297 (D.S.C. Apr. 24, 2012) are attached to Defendants’ Appendix/Index of

Exhibits in Support of Motion for Summary Judgment filed contemporaneously with this motion

(D.E. 40).

                                   STATEMENT OF FACTS

       Plaintiff’s Allegations

       Plaintiff’s allegations may be summarized as follows: Plaintiff alleged in his Complaint

that Defendants alleging that up until mid-2014 Jehovah’s Witness inmates confined at Alexander

Correctional Institution (“Alexander”) were provided separate faith services that included classes

once a week on Sundays in the Chapel library, a special annual celebration of Christ’s death on 14

April 2014, and a religious faith worship service and lecture on 6 April 2014. Plaintiff further

alleged that Defendant Redding refused to reinstate the separate services. Plaintiff requested his

Complaint that Jehovah’s Witness be considered separate and apart from the Christian/Protestant

Religions since they do not believe in the holy trinity among other things as well as injunctive, and

declaratory relief and compensatory damages. [D.E. 1.]

       Defendants’ Summary Judgment Materials

       Defendants rely on the pleadings and attachments and the aforementioned affidavits.

Defendants’ summary judgment materials show that Defendant Brown has been employed with

NCDPS (the former North Carolina Department of Correction) in Chaplaincy Services since

January 1997 and has been the Director of Chaplaincy Services since April 2003. (Brown Aff. ¶

2.) As the Director of Chaplaincy Services Defendant Brown’s duties and responsibilities include

formulating and providing professional supervision of chaplaincy services. She provides guidance

and assistance for the religious activities to all the facilities within North Carolina prisons.
                                                 3




         Case 5:15-cv-00066-MR Document 39 Filed 10/29/18 Page 3 of 23
Annually, countless numbers of worship services, scripture studies, seminars counseling sessions,

segregation visits, and special events are conducted by chaplains. Defendant Brown is familiar

with multiple religions and coordinate those practices within NCDPS Policy and Procedures.

Defendant Brown communicates with religious judicatory leaders, clinical pastoral care

supervisors, theological educators, medical providers, attorneys, prison administrators, legislators,

volunteers, inmates, and their families. Along with her staff, she is responsible for coordinating

recruitment, screening and selection of state-funded, temporary, community-funded, and volunteer

chaplains. The Chaplaincy Services Central office staff provide technical support for the facilities’

clinical chaplains or other designated staff. (Brown Aff. ¶ 3.)

       NCDPS provides written guidance to NCDPS administrators, chaplains, and other

appropriate staff concerning religious practices and religious paraphernalia. NCDPS’s Religious

Practices Resource Guide and Reference Manual (“Manual”) written and published by the

Division of Prisons Religious Practices Committee includes a list of faith practices that are

officially recognized by NCDPS. This Manual also includes a brief description of the basic beliefs,

authorized practices, worship procedures, and authorized religious items associated with each faith

group. NCDPS recognizes the Christian faith as an approved religion. The part of the Manual

under Faith Groups includes a section for the Christian faith that provides guidance on its basic

beliefs, authorized practices, and approved religious property. Jehovah’s Witness is included as a

denomination or sect of the Christian faith. (Redding Aff. ¶ 5, Exhibit B; Brown ¶ 5.) The Manual

provides that Sunday is generally observed as the day of worship, study, prayer, and fellowship.

Denominational Services are not offered. Jehovah’s Witness adherents are encouraged to attend

Christian Worship. (Redding Aff. ¶ 6, Exhibit B at Bates-stamped pp. .)


                                                 4




         Case 5:15-cv-00066-MR Document 39 Filed 10/29/18 Page 4 of 23
       The Manual correctly categorizes Jehovah’s Witnesses as a Christian-Protestant sect.

Jehovah’s Witnesses is a restorationist, chiliastic Christian Protestant religion.        Jehovah’s

Witnesses consider the Bible to be the ultimate authority for their teachings and practices.

Protestant Christian believe the Bible to be the Ultimate authority of their teachings and practices.

The interpretation of this statement will vary from sects and denominations. (Brown Aff. ¶ 7.)

       Charles Taze Russell, or Pastor Russell, was an American Christian restorationist minister

from Pittsburgh, Pennsylvania, and founder of what is now known as the Bible Student movement

(later named Jehovah’s Witnesses) from his experiences as a member of Christian Protestant

churches (Presbyterianism and Congregationalism). (Brown Aff. ¶ 8.) The entire Protestant canon

of scripture is considered the inspired, correct word of God. The Witnesses accept the Bible as

scientifically and historically accurate and reliable, and interpret much of it literally, while also

accepting it is abundant in symbolism. The Jehovah’s Witnesses produced an edition of the Bible,

the New World Translation of the Holy Scriptures, though the identity of the translators has

remained anonymous. Jehovah’s Witnesses claim to use the Bible as the basis for all their beliefs,

although studies of the religion show that the traditional teachings of Russell, as well as the

pronouncements of the Governing Body, through Watch Tower publications, carry at least as much

weight as the Bible, if not more. The leadership of Jehovah’s Witnesses claims to be the single

visible channel of Jehovah and asserts that the Bible cannot be understood without its assistance.

(Brown Aff. ¶ 9.)

       While Plaintiff is correct to state that the Jehovah’s Witnesses do not believe in the holy

trinity doctrine, in the same manner as some Christian denominations or sects. The Jehovah’s

Witnesses is a Christian organization with nontraditional beliefs and practices. Each individual

prison facility such as Alexander does not have the time nor space to offer a service for every
                                                 5




         Case 5:15-cv-00066-MR Document 39 Filed 10/29/18 Page 5 of 23
Protestant denomination or sect. There are other Christian groups that have nontraditional beliefs

and practices, such as snake handling and partaking of the blood of Christ that due to this limitation

of time and space are provided weekly services through each facilities non-denominational

Christian service. (Brown Aff. ¶ 10.)

       The theological similarities (not scholarly) that place the Jehovah Witness within the

context of Christendom are as follows:

           1. They both believe in God.
           2. They both believe is Jesus Christ.
           3. They both believe that all will die and meet in the Judgment.
           4. They both believe in the Holy Spirit.
           5. They both believe that Jesus came from Heaven and when He died He
              returned to Heaven.
           6. The both believe that Jesus gave His life as a ransom sacrifice and it was
              through His death and His resurrection that made it possible for those who
              exercise their faith in Him to gain eternal or everlasting life.
           7. They both believe in the resurrection of Jesus Christ and the kingdom of God.

       (Edwards Aff. ¶ 4.)

       NCDPS policies and procedures related to religious services were not promulgated with

any intent to discriminate against Plaintiff or the Jehovah Witness denomination. Specifically,

NCDPS Policy and Procedures, Chapter H, Section .0100, Title “Religious Services” provides in

Subsection .0106(e) “Authorized Religious Practices,”

       (b)     Regular population inmates are allowed to attend any corporate worship
       service held at the facility.

       (e)      Any offender may privately pray, meditate, and study scriptures or religious
       literature in his or her cell, so long as the offender does not interfere with other
       offender(s), the offender’s assigned program or work assignments, security or
       operational management.

(Redding Aff. ¶ 7, Exhibit C at pages 5-6 of 7.) Alexander averages 2,000 offenders that attend a

service each month.     In his role as Clinical Chaplain at Alexander Defendant Redding is

                                                  6




          Case 5:15-cv-00066-MR Document 39 Filed 10/29/18 Page 6 of 23
responsible for creating and maintaining a monthly religious services calendar that establishes a

schedule for opportunities for inmates to participate in corporate worship at Alexander. (Redding

Aff. ¶ 8, Exhibits D and E.) Alexander has a full list of services offered with very little space for

any new services. The Christian Worship schedule has a wide representation of Protestant

Denominations in an attempt to minister to the wide range of offender spiritual needs. (Redding

Aff. ¶ 9, Exhibit D.)

       Alexander’s Christian worship services follow the same basic format that includes prayer,

singing, and a message. There is only one Chapel at Alexander that is used not only for Christian

services, but also for the other faith groups. Alexander does not offer a separate weekly worship

service for Jehovah’s Witness adherents because the Manual includes Jehovah’s Witness as a

Protestant denomination. Alexander does not have the time nor space to offer a service for every

Protestant denomination. (Redding Aff. ¶ 10.)

       Plaintiff was transferred from Tabor Correctional Institution to Alexander on 9 March 2011

and remains confined at Alexander. (Redding Aff. ¶ 4, Exhibit A.) While Plaintiff alleges that up

until mid-2014 Jehovah’s Witness inmates were provided separate faith services that included

classes once a week on Sundays in the Chapel library, a special annual celebration of Christ’s

death on 14 April 2014 and a religious faith worship service and lecture on 6 April 2014 Defendant

Redding’s records do not show that Alexander offered Jehovah’s Witness adherents a regular

meeting time or service during 2014. Defendant Redding keeps personal calendars and record all

religious service attendance on the calendars for each service. These calendars from 2014 do not

indicate that Alexander had separate weekly Jehovah Witness services in 2014. The April 2014

calendar shows a remembrance of the Lord’s Supper for Jehovah Witness on Monday, April 14,

2014 that was allowed because Mr. Fittipaldi asked if he could meet with the inmates during the
                                                 7




         Case 5:15-cv-00066-MR Document 39 Filed 10/29/18 Page 7 of 23
Easter season. Defendant Redding’s records do not show that there was any service on 6 April

2014. Defendant Redding’ s records do show that there was a meeting for Jehovah Witnesses on

Sunday, 24 April 2014. (Redding Aff. ¶ 11, Exhibit F.)

       Plaintiff receives a Pastoral visit from a Jehovah Witness visitor once a month. (Redding

Aff. ¶ 12.) Defendants have made every reasonable effort to accommodate Plaintiff’s requests

related to the practice of his faith in compliance with NCDPS’s Religious Practices Resource

Guide and Reference Manual. (Redding Aff. ¶ 13; Edwards ¶ 5; Brown ¶ 11.)

                                               ARGUMENT

I.     STANDARD FOR SUMMARY JUDGMENT.

       Summary judgment “shall be rendered forthwith if the pleadings, depositions, answers to

interrogatories, and admissions on file, together with the affidavits, if any, show that there is no

genuine issue as to any material fact and that the moving party is entitled to judgment as a matter

of law.” FED. R. CIV. P. 56(c). The movant has “the initial responsibility of informing the district

court of the basis for its motion, which it believes demonstrates the absence of a genuine issue of

material fact.” Celotex Corp. v. Catrett, 477 U.S. 317, 322, 91 L.Ed.2d 265 (1986). “The burden

on the moving party may be discharged by ‘showing’ - that is, pointing out to the district court -

that there is an absence of evidence to support the nonmoving party’s case.” Id. at 326. In

response, the nonmoving party cannot rest on bare pleadings alone, but must use the above listed

evidentiary tools to designate specific material facts showing there is a genuine issue for trial. Id.

at 324. A fact is “material” if its resolution is outcome-determinative under governing law and

would prevent the party against whom it is resolved from prevailing. Anderson v. Liberty Lobby,

Inc., 477 U.S. 242, 248 (1986). The task before the trial court when resolving a motion for

summary judgment is not to make findings of fact, but to determine whether the evidence presents
                                                  8




          Case 5:15-cv-00066-MR Document 39 Filed 10/29/18 Page 8 of 23
a sufficient disagreement to require submission to a jury or whether it is so one-sided that one party

must prevail as a matter of law. Id. at 250-252, 91 L.Ed. 2d at 213-214.

       Thus, while the court must construe all facts in a light most favorable to the nonmoving

party as well as view all reasonable inferences in that party’s favor, a bare contention that an issue

of fact exists is insufficient to create a factual dispute. Scott v. Harris, 550 U.S. 372, 380 (2007).

Nor is a genuine issue of material fact created by making two conflicting statements of fact. Id.;

see also, Halperin v. Abacus Technology Corp., 128 F.3d 191, 198 (4th Cir. 1997). A nonmoving

party who relies on “mere belief or conjecture, or the allegations and denials contained in his

pleadings,” cannot avoid summary judgment. Celotex Corp. v. Catrett, 477 U.S. at 324. Courts

“need not accept as true unwarranted inferences, unreasonable conclusions, or arguments.”

Eastern Shore Mkt.’s Inc. v. J.D. Assoc.’s, LLP, 213 F. 3d 175, 180 (4th Cir. 2000). Also, “[w]hen

opposing parties tell two different stories, one of which is blatantly contradicted by the record, so

that no reasonable jury could believe it, a court should not adopt that version of the facts for

purposes of ruling on a motion for summary judgment.” Scott v. Harris, 550 U.S. 372, 380; 167

L. Ed. 2d 686 (2007). Furthermore, “the plaintiff may not respond simply with general attacks

upon the defendant’s credibility, but rather must identify affirmative evidence from which a jury

could find that the plaintiff has carried his or her burden of proving the pertinent motive.”

Crawford-El v. Britton, 523 U.S. 574, 600 (1998)

       At the summary judgment stage, facts must be viewed in the light most favorable to the

nonmoving party only if there is a genuine dispute as to those facts. Fed. Rule Civ. Proc. 56(c).

In response to a properly supported motion for summary judgment, where the moving party has

carried its burden under Rule 56(c), “the opponent must do more than simply show that there is

some metaphysical doubt as to the material facts . . . Where the record taken as a whole could not
                                                  9




          Case 5:15-cv-00066-MR Document 39 Filed 10/29/18 Page 9 of 23
lead a rational trier of fact to find for the nonmoving party, there is no genuine issue for trial.”

Matsushita Elec. Industr’l Co. v. Zenith Radio Corp., 475 U.S. 574, 586-587, 106 S. Ct. 1348, 89

L. Ed. 2d 538 (1986). The “mere existence of some alleged factual dispute between the parties

will not defeat an otherwise properly supported motion for summary judgment; the requirement is

that there be no genuine issue of material fact.” Anderson, 477 U.S. at 247-248. In Anderson,

supra, the Court quoted itself from Improvement Co. v. Munson, 14 Wall. 442, 448 (1872) stating:

       Nor are judges any longer required to submit a question to a jury merely because
       some evidence has been introduced by the party having the burden of proof, unless
       the evidence be of such a character that it would warrant the jury in finding a verdict
       in favor of that party. Formerly it was held that if there was what is called a scintilla
       of evidence in support of a case the judge was bound to leave it to the jury, but
       recent decisions of high authority have established a more reasonable rule, that in
       every case, before the evidence is left to the jury, there is a preliminary question for
       the judge, not whether there is literally no evidence, but whether there is any upon
       which a jury could properly proceed to find a verdict for the party producing it,
       upon whom the onus of proof is imposed.

Anderson, 477 U.S. at 251.

       Additionally, a judge is to “view the evidence presented through the prism of the

substantive evidentiary burden,” or in the present case, preponderance of the evidence. Id. at 251-

252. The Court proceeded to explain the reasoning behind why a judge should view the evidence

through the lens of the required standard:

       This conclusion is mandated by the nature of this determination. The question here
       is whether a jury could reasonably find either that the plaintiff proved his case by
       the quality and quantity of evidence required by the governing law or that he did
       not. Whether a jury could reasonably find for either party, however, cannot be
       defined except by the criteria governing what evidence would enable the jury to
       find for either the plaintiff or the defendant: It makes no sense to say that a jury
       could reasonably find for either party without some benchmark as to what standards
       govern its deliberations and within what boundaries its ultimate decision must fall,
       and these standards and boundaries are in fact provided by the applicable
       evidentiary standards.


                                                  10




         Case 5:15-cv-00066-MR Document 39 Filed 10/29/18 Page 10 of 23
Id. A trial judge has an affirmative duty to prevent factually unsupported claims from proceeding

to trial. Dowe v. Total Action Against Poverty in Roanoke Valley, 145 F.3d 653, 657 (4th Cir.

1998).

         In this case, Plaintiff has not and cannot present evidence sufficient to permit reasonable

jurors to find in his favor. Accordingly, summary judgment should be granted in the Defendants’

favor, dismissing all Plaintiff’s claims.

II.      DEFENDANTS ARE ENTITLED TO JUDGMENT AS A MATTER OF LAW.

         RLUIPA Standards:

         RLUIPA provides in pertinent part:

         (a) General rule. No government shall impose a substantial burden on the religious exercise

of a person residing in or confined to an institution, as defined in section 1997 of this title, even if

the burden results from a rule of general applicability, unless the government demonstrates that

imposition of the burden on that person –

                (1) is in furtherance of a compelling governmental interest; and
                (2) is the least restrictive means of furthering that compelling governmental
interest.

42 U.S.C.A. § 2000cc-1(a). “The term ‘religious exercise’ includes any exercise of religion,

whether or not compelled by, or central to, a system of religious belief.” Id. § 2000cc-5(7)(A).

         Under RLUIPA, the plaintiff bears the initial burden of proving that a prison policy

implicates his religious exercise. Holt v. Hobbs, 135 S. Ct. 853, 862 (2015). The plaintiff must

also prove that the disputed policy substantially burdens his religious exercise. Id. Further, “a

prisoner’s request for an accommodation must be sincerely based on a religious belief and not

some other motivation[.]” Id. (citing Burwell v. Hobby Lobby Stores, 573 U.S., at ___, n. 28, 134


                                                  11




            Case 5:15-cv-00066-MR Document 39 Filed 10/29/18 Page 11 of 23
S. Ct. 2751, 189 L. Ed. 2d 675, 702). Only once a plaintiff meets his burden, then the burden shifts

to the defendant prison to meet a compelling interest standard. Holt, 135 S. Ct. at 863. Under

RLUIPA, the court must give “due deference to the experience and expertise of prison and jail

administrators in establishing necessary regulations and procedures to maintain good order,

security and discipline, consistent with consideration of costs and limited resources.” Cutter v.

Wilkinson, 544 U.S. 709, 723 (2005) (quotation omitted). “However, ‘a court should not rubber

stamp or mechanically accept the judgments of prison administrators.’ . . . . Rather, due

deference will be afforded to those explanations that sufficiently ‘take[] into account any

institutional need to maintain good order, security, and discipline.’” Couch v. Jabe, 679 F.3d

197, 201 (4th Cir. 2012) (quoting Lovelace v. Lee, 472 F.3d 174, 190 (4th Cir. 2006)).

       In Holt, the Supreme Court was confronted with a petitioner who believed that growing a

beard was a dictate of his faith and the Arkansas Department of Corrections did not dispute the

sincerity of the inmate’s beliefs. Holt¸ 135 S. Ct. at 862. The Supreme Court also determined that

the petitioner in Holt “easily satisfied” his obligation of demonstrating a substantial burden

because the challenged policy required the petitioner to shave is beard, and thus “engage in conduct

that seriously violates [his] religious beliefs,” or to disobey that policy and “face serious

disciplinary action.” Id. The Supreme Court reasoned that “[b]ecause the grooming policy puts

petitioner to this choice, it substantially burdens his religious exercise. Indeed, the Department

does not argue otherwise.” Id. These facts are easily distinguishable from the case at hand.

       RLUIPA does not define “substantial burden” but the Supreme Court has defined the term

in the related context of the Free Exercise clause. According to the Court, a “substantial burden”

may be found to exist “where the state conditions receipt of an important benefit upon conduct

proscribed by a religious faith, or where it denies such a benefit because of conduct mandated by
                                                12




         Case 5:15-cv-00066-MR Document 39 Filed 10/29/18 Page 12 of 23
religious belief, thereby putting substantial pressure on an adherent to modify his behavior and to

violate his beliefs.” Thomas v. Review Board, Indiana Employment Security Division, 450 U.S.

707, 717-18, 101 S. Ct. 1425, 67 L. Ed. 2d 624 (1981). Importantly, the burden placed on the

religious exercise “must be more than an inconvenience; the burden must be substantial and an

interference with a tenet or belief which is central to religious doctrine.” Graham v. C.I.R., 822

F.2d 844, 851 (9th Cir.1987), aff’d. sub nom., Hernandez v. Commissioner, 490 U.S. 680, 109 S.

Ct. 2136, 104 L. Ed. 2d 766 (1989).

       The Fourth Circuit defines a substantial burden as one which

               put[s] substantial pressure on an adherent to modify his behavior and to
       violate his beliefs, or one that forces a person to choose between following the
       precepts of h[is] religion and forfeiting [governmental] benefits, on the one hand,
       and abandoning one of the precepts of h[is] religion . . . on the other hand.

Smith v. Ozmint, 578 F.3d 246, 250 (4th Cir. 2009); Lovelace v. Lee, 472 F.3d 174, 187 (4th Cir.

2006). However, when assessing whether the prison’s practice substantially burden a religious

exercise “courts must not judge the significance of the particular belief or practice in question.”

Lovelace at 187 n.2.

              RLUIPA does not, however, preclude inquiry into the sincerity of a
       prisoner’s professed religiosity. The truth of a belief is not open to question; rather,
       the question is whether the objectors beliefs are truly held.

Id. (internal citations, parentheses and quotation marks omitted).

       First Amendment Standards:

       In a First Amendment, free exercise of religion challenge, the relevant inquiry is whether

the actions of prison officials were “reasonably related to legitimate penological interests.” Turner

v. Safley, 482 U.S. 78, 89 (1987). The United States Supreme Court enunciated the factors that

form this reasonableness inquiry:      (1) whether the governmental objective underlying the

                                                 13




         Case 5:15-cv-00066-MR Document 39 Filed 10/29/18 Page 13 of 23
regulations at issue is legitimate and neutral, and whether the regulations are rationally related to

that objective; (2) whether there are alternative means of exercising the right that remain open to

inmates; (3) what impact accommodation of the asserted constitutional right will have on others

(guards and inmates) in the prison, and on the allocation of prison resources; and (4) whether there

are ready alternatives to the prison regulation. Turner, 482 U.S. at 89-90, accord O’Lone v. Estate

of Shabazz, 482 U.S. 342, 349-350 (1987).

       Overlap of RLUIPA and the First Amendment:

       RLUIPA imposes a more searching standard, strict scrutiny, on review of free exercise

burdens imposed by prison administrators than does the First Amendment, reasonableness.

Lovelace, 472 F.3d at 186. However, the initial burden on the inmate is the same under both

RLUIPA and the First Amendment, i.e., to show that his right to free exercise of religion has been

substantially burdened. Brown v. Ray, 695 F.Supp. 2d 292, 300 (W.D. Va. 2010). Hereafter, it is

supposed that if Defendants have satisfied the stricter “least restrictive means” analysis of the

government’s burden under RLUIPA, they have also satisfied the reasonableness test set forth in

Turner. Lovelace, 472 F.3d at 186.

       Application to the Instant Case:

       The Plaintiff cannot prevail on his claims because Defendants have not imposed a

substantial burden upon the Plaintiff’s exercise of religion. NCDPS policies and procedures

related to religious services were not promulgated with any intent to discriminate against Plaintiff

or the Jehovah Witness denomination. Specifically, NCDPS Policy and Procedures, Chapter H,

Section .0100, Title “Religious Services” provides in Subsection .0106(e) “Authorized Religious

Practices,”


                                                 14




         Case 5:15-cv-00066-MR Document 39 Filed 10/29/18 Page 14 of 23
       (b)     Regular population inmates are allowed to attend any corporate worship
       service held at the facility.

       (e)      Any offender may privately pray, meditate, and study scriptures or religious
       literature in his or her cell, so long as the offender does not interfere with other
       offender(s), the offender’s assigned program or work assignments, security or
       operational management.

(Redding Aff. ¶ 7, Exhibit C at pages 5-6 of 7.) Alexander averages 2,000 offenders that attend a

service each month.      In his role as Clinical Chaplain at Alexander Defendant Redding is

responsible for creating and maintaining a monthly religious services calendar that establishes a

schedule for opportunities for inmates to participate in corporate worship at Alexander. (Redding

Aff. ¶ 8, Exhibits D and E.) Alexander has a full list of services offered with very little space for

any new services. The Christian Worship schedule has a wide representation of Protestant

Denominations in an attempt to minister to the wide range of offender spiritual needs. (Redding

Aff. ¶ 9, Exhibit D.)

       Alexander’s Christian worship services follow the same basic format that includes prayer,

singing, and a message. There is only one Chapel at Alexander that is used not only for Christian

services, but also for the other faith groups. Alexander does not have the time nor space to offer a

service for every Protestant denomination. (Redding Aff. ¶ 10.) Thus, Plaintiff has an unfettered

right to associate with other members of the Jehovah’s Witness faith and he is provided with ample

opportunity to associate for purposes of expressing his religious beliefs. Plaintiff is ordinarily able

to congregate and fellowship with all inmates within the general population and write letters and

make telephone calls to other Jehovah’s Witnesses. The plaintiff still retains his ability to associate

as a Jehovah Witness, albeit in a restricted manner due to his status as an inmate. This is not a

substantial burden created by the defendants, but is a fact and circumstance of his incarceration.

See Overton v. Bazzetta, 539 U.S. 126, 131, 123 S. Ct. 2162, 156 L. Ed. 2d 162 (2003) (“The very
                                                  15




         Case 5:15-cv-00066-MR Document 39 Filed 10/29/18 Page 15 of 23
object of imprisonment is confinement. Many of the liberties and privileges enjoyed by other

citizens must be surrendered by the prisoner. An inmate does not retain rights inconsistent with

proper incarceration”).

       The Plaintiff claims that NCDPS should provide a separate worship service for the

Jehovah’s Witness faith because the general Christian service [is open to inmates of other Christian

sects] and certain religions, including at one time Jehovah’s Witness, have separate services. The

Supreme Court has held that various religious groups are not required to have identical treatment.

Cruz v. Beto, 405 U.S. 319, 322 n. 2, 92 S. Ct. 1079, 31 L. Ed. 2d 263 (1972). Instead, prison

officials must only ensure that each religious group has a reasonable opportunity to exercise its

religious beliefs. Id. Following this Supreme Court case, the lower courts have found interfaith

religious services to be sufficient, as long as there is a reasonable relationship between the service

and the tenets of the subsidiary sects. Bryant v. Gomez, 46 F.3d 948, 949 (9th Cir. 1995) (inmate

practicing Pentecostal faith did not establish substantial burden on having to worship during

“interfaith” Christian services); Clifton v. Craig, 924 F.2d 182, 184 (10th Cir. 1991) (no

requirement that Church of Christ services be held separately when there are services for

Christians); Weir v. Nix, 114 F.3d 817, 820-21 (8th Cir. 1997) (fact that Protestant the minister

conducted inclusive Protestant services, which were against inmate’s exclusive beliefs, was not

enough for the inmate to get a separate service, where the minister’s beliefs mirrored the inmate’s

beliefs in all other respects); Crosley-El v. Berge, 896 F.Supp. 885, 889 (E.D. Wis. 1995) (general

Muslim service for all Islamic inmates, rather than providing separate Moorish services does not

place substantial burden on exercise of Moorish religion); Allen v. South Carolina Dep’t of

Correction, C.A. No. 3:10-939-HMH-JRM, 2012 U.S. Dist. LEXIS 65424, 2012 WL 1655295

(D.S.C. May 10, 2012), adopting Report and Recommendation reported at 2012 U.S. Dist. LEXIS
                                                 16




         Case 5:15-cv-00066-MR Document 39 Filed 10/29/18 Page 16 of 23
66018, 2012 WL 1655297 (D.S.C. Apr. 24, 2012) (concluding that the generic Al-Islam services

provided by the SCDC did not impose a substantial burden on an NOI inmate as required by

Lovelace v. Lee, 472 F.3d 174, 187 (4th Cir. 2006)) (Attached to Exhibit/Index as Exhibit 1). The

rationale for this is that “the large number of religious groups represented in the prison population

and such factors as security, staffing, and space” can make separate services for all groups

logistically infeasible. Clifton, 924 F.2d at 185.

       While Plaintiff alleges that up until mid-2014 Jehovah’s Witness inmates were provided

separate faith services that included classes once a week on Sundays in the Chapel library, a special

annual celebration of Christ’s death on 14 April 2014 and a religious faith worship service and

lecture on 6 April 2014 Defendant Redding’s records do not show that Alexander offered

Jehovah’s Witness adherents a regular meeting time or service during 2014. Defendant Redding

keeps personal calendars and record all religious service attendance on the calendars for each

service. These calendars from 2014 do not indicate that Alexander had separate weekly Jehovah

Witness services in 2014. The April 2014 calendar shows a remembrance of the Lord’s Supper

for Jehovah Witness on Monday, April 14, 2014 that was allowed because Mr. Fittipaldi asked if

he could meet with the inmates during the Easter season. Defendant Redding’s records do not

show that there was any service on 6 April 2014. Defendant Redding’s records do show that there

was a meeting for Jehovah Witnesses on Sunday, 24 April 2014. (Redding Aff. ¶ 11, Exhibit F.)

Plaintiff regularly receives a Pastoral visit from a Jehovah’s Witness visitor once a month.

(Redding Aff. ¶ 12.)

       There is no evidence that Alexander’s current lack of a separate worship service for the

Jehovah’s Witnesses places a substantial burden on the Plaintiff’s religious rights. Instead, it is

clear that requiring a separate service for a single person would be a tremendous burden on
                                                 17




         Case 5:15-cv-00066-MR Document 39 Filed 10/29/18 Page 17 of 23
Alexander. While Plaintiff is correct to state that the Jehovah’s Witnesses do not believe in the

holy trinity doctrine, in the same manner as some Christian denominations or sects. The Jehovah’s

Witnesses is a Christian organization with nontraditional beliefs and practices. Each individual

prison facility such as Alexander does not have the time nor space to offer a service for every

Protestant denomination or sect. There are other Christian groups that have nontraditional beliefs

and practices, such as snake handling and partaking of the blood of Christ that due to this limitation

of time and space are provided weekly services through each facilities non-denominational

Christian service. (Brown Aff. ¶ 10.)

       Plaintiff failed to identify how this policy caused him to modify his behavior or violate his

beliefs. Further, government action, here, prison policy, which simply places restrictions on

religious exercise more difficult but does not pressure the adherent violate his or her religious

beliefs or abandon one of the precepts of his religion is not a substantial burden. Living Water

Church of God v. Charter Twp. of Meridian, 258 F. App’x 729, 739 (6th Cir. 2007). See, Dellinger

v. Clarke, 172 F. Supp. 3d 898, 902-03 (W.D. Va. 2016) (“[n]o substantial burden occurs if the

government action merely makes the religious exercise more expensive or difficult, but fails to

pressure the adherent to violate his or her religious beliefs or abandon one of the precepts of his

religion.”). Based on the foregoing authorities this Court should conclude there is insufficient

evidence in the record for a jury to find that the lack of a separate weekly Jehovah’s Witness

service would interfere with Plaintiff’s religious rights.




                                                  18




         Case 5:15-cv-00066-MR Document 39 Filed 10/29/18 Page 18 of 23
III.  PLAINTIFF CANNOT RECOVER MONETARY DAMAGES FROM DEFENDANTS
IN THEIR OFFICIAL CAPACITY.

        Plaintiff claims his First Amendment and RLUIPA rights were violated by Defendants.

Section 1983 claims against NCDPS officials and employees in their official capacities are barred

by the Eleventh Amendment. In Lytle v. Griffith, 240 F.3d 404 (4th Cir. 2001), the Court said as

follows:

        State officers acting in their official capacity are also entitled to Eleventh
        Amendment protection, because “a suit against a state official in his or her official
        capacity is not a suit against the official but rather is a suit against the official’s
        office.” Will v. Michigan Dep’t of State Police, 491 U.S. 58, 71, 105 L. Ed. 2d 45,
        109 S. Ct. 2304 (1989) (citations omitted).

Id. at 408; see also Kentucky v. Graham, 473 U.S. 159 (1985) (holding that the Eleventh

Amendment bars federal damages actions against a state and its entities). Plaintiff’s § 1983 claim

against Defendants In their official capacities are treated as a claim against the government entity

of which they are an agent – in this case, NCDPS. See Graham, 473 U.S. at 166 (“[A]n official-

capacity suit is, in all respects other than name, to be treated as a suit against the entity. It is not a

suit against the officer personally, for the real party in interest is the entity.”). Thus, Defendants

are not “persons” subject to suit for damages in their official capacity under § 1983. This Court

should apply the foregoing authorities and conclude any official capacity claims for monetary

damages as against Defendants are barred by the Eleventh Amendment.

IV.  DEFENDANTS ARE ENTITLED TO QUALIFIED IMMUNITY FROM ANY CLAIMS
FOR MONETARY DAMAGES.

        To the extent that Plaintiff purports to seek compensatory damages from Defendants in

their individual capacity, Plaintiff has failed to demonstrate a constitutional violation or to show

that Defendants acted intentionally in his deprivation and, therefore, Defendants are entitled to

qualified immunity.
                                                   19




           Case 5:15-cv-00066-MR Document 39 Filed 10/29/18 Page 19 of 23
       Government officials are entitled to qualified immunity from civil damages so long as

“their conduct does not violate clearly established statutory or constitutional rights of which a

reasonable person would have known.” Harlow v. Fitzgerald, 457 U.S. 800, 818, 102 S. Ct. 2727,

73 L. Ed. 2d 396 (1982). Qualified immunity protects government officials “where the law is

unsettled or murky.” Rogers v. Pendleton, 249 F.3d 279, 286 (4th Cir.2001). The test is whether

the act was clearly forbidden, not whether in hindsight the action was wrongful. Id. at 286. A

court must first “decide whether a constitutional right would have been violated on the facts

alleged” and then, “assuming that the violation of the right is established . . . consider whether the

right was clearly established at the time such that it would be clear to an objectively reasonable

officer that his conduct violated that right.” Bailey v. Kennedy, 349 F.3d 731, 739 (4th Cir. 2003)

(internal quotations omitted). In resolving the second step, “[t]he relevant dispositive inquiry in

determining whether a right is clearly established is whether it would be clear to a reasonable

officer that his conduct was lawful in the situation he confronted.” Saucier v. Katz, 533 U.S. 194,

202, 121 S. Ct. 2151, 150 L. Ed. 2d 272 (2001). The deciding court has discretion to decide which

step of the two-prong test to analyze first. Pearson v. Callahan, 555 U.S. 223, 242, 129 S. Ct. 808,

172 L. Ed. 2d 565 (2009).

       The summary judgment materials, including the affidavits indicate that Defendants were

not motivated by some intent to deprive Plaintiff of his ability to worship his faith. Plaintiff cannot

demonstrate that Defendants took any action out of some ill-will or animus directed to him.

Defendants were only following the policies and procedures set out by NCDPS and were acting

neutrally and rationally in carrying out those policies. The undisputed evidence demonstrates that

Defendants are entitled to qualified immunity because their individual conduct was objectively

reasonable in light of constitutional requirements. Plaintiff must come forward with evidence
                                                  20




         Case 5:15-cv-00066-MR Document 39 Filed 10/29/18 Page 20 of 23
sufficient to overcome Defendants’ showing that their actions were reasonable under the

circumstances.         No officer or administrative personnel would believe providing non-

denominational Christian services that allows all denominations and sects of Christian faith to

worship corporately at Alexander due in part to the limits of space and time in the facility would

violate Plaintiff’s right to free exercise of his religion.

            Further, the Fourth Circuit has held that RLUIPA only authorizes injunctive relief against

a state official, whether sued in his/her individual or official capacity. Wall v. Wade, 741 F.3d

492, 496 n.5 (4th Cir. 2014) (“We note at the forefront that Congress did not authorize damages

claims against state officials under RLUIPA. See Sossamon v. Texas, [563] U.S. [277, 284-88],

131 S. Ct. 1651, 1658-59, 179 L.Ed.2d 700 (2011) (prohibiting damages claims against state

officials in their official capacity); Rendelman v. Rouse, 569 F.3d 182, 189 (4th Cir. 2009) (same

for individual capacity). Therefore, the plaintiff’s only potential remedies under RLUIPA are

equitable.”)

            Moreover, Plaintiff has not demonstrated any compensable damages for the alleged

violation of his first amendment rights aside from possibly asserting emotional distress or mental

anguish 1. “[S]uch injury can be compensated with substantial damages only to the extent that it is

‘reasonably quantifiable’; damages should not be based on the ‘so-called inherent value of the

rights violated.’” Memphis Community School Dist. v. Stachura, 477 U. S. 299, 310 (1986).

Plaintiff has failed to provide evidence of any injury beyond asserting that lack of the provision of

a separate weekly Jehovah’s Witness service at Alexander violated his right, thus, he was damaged


1
    Under
       42 U.S.C. § 1997e(e), “[n]o Federal civil action may be brought by a prisoner
confined in a jail, prison, or other correctional facility, for mental or emotional injury
suffered while in custody without a prior showing of physical injury or the commission of
a sexual act.” 42 U.S.C. § 1997e(e) (emphasis added).
                                                    21




             Case 5:15-cv-00066-MR Document 39 Filed 10/29/18 Page 21 of 23
by the absence. Plaintiff must come forward with a consensus of cases in this jurisdiction

establishing the rule on which he wishes to rely. Plaintiff cannot do so, and for this additional

reason his action should be dismissed.

                                         CONCLUSION

       For the above and foregoing reasons, this Court ought to grant Defendants’ motion for

summary judgment and dismiss this action.

       Respectfully submitted, this the 29th day of October, 2018.

                                                    JOSHUA H. STEIN
                                                    Attorney General

                                                    s/ Yvonne B. Ricci
                                                    Yvonne B. Ricci
                                                    Assistant Attorney General
                                                    N.C. State Bar No. 21641
                                                    N.C. Department of Justice
                                                    Public Safety Section
                                                    P. O. Box 629
                                                    Raleigh, NC 27602-0629
                                                    Tel: 919-716-6540
                                                    Facsimile: 919-716-6761
                                                    Email: yricci@ncdoj.gov




                                               22




        Case 5:15-cv-00066-MR Document 39 Filed 10/29/18 Page 22 of 23
                              CERTIFICATE OF SERVICE

       I hereby certify that on this day the foregoing DEFENDANTS’ APPENDIX/INDEX OF

EXHIBITS IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT was served on the

following via U.S. Mail, first-class postage prepaid:

        Marshall Lee Brown
        OPUS No. 0050673
        Alexander Correctional Institution
        633 Old Landfill Road
        Taylorsville, NC 28681
        Pro Se Plaintiff

       This the 29th day of October, 2018.


                                                        s/ Yvonne B. Ricci
                                                        Assistant Attorney General




                                                23




         Case 5:15-cv-00066-MR Document 39 Filed 10/29/18 Page 23 of 23
